Citation Nr: 1234884	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-18 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not had hearing loss in either ear for VA compensation purposes at any point during the pendency of the claim or appeal.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in an April 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the April 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA examination in March 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal and was based on a review of the relevant medical records by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).  The examination report also addressed the effects of the Veteran's hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

As reflected in a statement received in May 2010, the Veteran asserts that he has current hearing loss due to in-service noise exposure.  Specifically, the Veteran asserts that, while in service, he operated heavy equipment such as forklifts and trucks, and loaded and unloaded aircraft.  However, even considering these assertions, the Veteran's claim for bilateral hearing loss must nonetheless be denied.

Service treatment records reflect that audiometric testing conducted at the time of the Veteran's examination for entry into service in October 1986 revealed that pure tone thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
20
10
LEFT
15
5
0
20
25

Audiometric testing was conducted twice in December 1988.  On one evaluation, pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
15
10
0
10
15

On the second evaluation, pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
RIGHT
5
10
0
10
0
LEFT
15
10
0
10
15

Audiometric test results noted in the report of the Veteran's September 1989 examination for separation from service revealed that pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
RIGHT
5
5
0
20
10
LEFT
10
5
0
5
10

At the time of the December 1988 and September 1989 audiological evaluations, it was noted that the Veteran was not routinely exposed to hazardous noise.  At the time of the September 1989 separation examination, the Veteran reported that he did not have and had never had hearing loss or ear trouble.  

The only post-service audiometric findings of record are contained in the report of a March 2010 VA audiological examination.  Audiometric testing at that time revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
10
5
30
25
LEFT
10
5
0
10
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The examining audiologist diagnosed right mild high frequency sensorineural hearing loss, not disabling, and left clinically normal hearing.  It was noted that the effect on the Veteran's occupational activities was hearing difficulty, and that there were no effects on usual daily activities.  

Given the evidence of record, including the only post-service audiological evaluation results, the Veteran does not have a bilateral ear hearing loss disability for VA compensation purposes.  The auditory threshold in none of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz for either ear have been 40 decibels or greater, the thresholds for at least three of these frequencies have not been 26 decibels or greater, and speech recognition scores using the Maryland CNC Test have not been less than 94 percent for the either ear.  See 38 C.F.R. § 3.385 (2011).

While the Veteran may believe that he currently has bilateral hearing loss, the competent, persuasive evidence reflects that the Veteran does not have, and has not had at any point during the pendency of the claim or appeal, the disability for which service connection is sought.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the claim for service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the claim, that the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In January 2012, the Veteran was provided a VA examination to determine whether his current hypertension is related to service.  After examining the Veteran and reviewing the record, the VA examiner stated that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event or illness.  In explaining this opinion, the examiner stated that there were documented elevated blood pressure readings at enlistment and at least 14 blood pressure readings in service, which revealed very mild systolic elevation and either normal or mildly elevated diastolic values, but which did not meet the criteria for a diagnosis of hypertension.  The examiner also explained that, despite being seen by multiple health care providers, the Veteran was appropriately not diagnosed with hypertension, and also was not advised to have other than routine monitoring of his blood pressure.  The examiner further noted that, at the time of the Veteran's separation exanimation, his blood pressure was normal, and that three blood pressure measurements in 1990 did not meet the criteria for a diagnosis of hypertension.

The VA examiner stated that sustained blood pressure elevations in the range for the diagnosis of hypertension were recorded in mid 2003 through 2004, when the diagnosis was established and treatment was initiated.  The examiner further stated that the medical evidence did not document that the Veteran met the established medical guidelines for hypertension prior to, during, or within the first year of separation from service, although intermittent blood pressure elevations were noted during this period and could be considered early warning signs for later development of hypertension. 

Thus, the January 2012 VA examiner opined that the Veteran's hypertension did not exist in service or within a year of service, and supported this opinion with a thorough rationale.  However, particularly in light of the examiner's observation that intermittent blood pressure elevations noted in service could be considered early warning signs for later development of hypertension, the examiner did not explain why the Veteran's current, medically diagnosed hypertension was not related to the Veteran's period of service in any way, even though the clinical criteria for a hypertension diagnosis were not met until many years after service.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Therefore, the issue must also be remanded for the VA examiner who provided the January 2012 examination to provide the appropriate opinion and explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the Veteran's January 2012 examination, and ask that an addendum opinion be provided. The examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's hypertension is related to service.

In making this determination, the examiner need not address whether a disease meeting the clinical criteria for hypertension existed in service or within a year of service.  Rather, the examiner need only address whether the Veteran's current, medically diagnosed hypertension is etiologically related to service, even though the clinical criteria for a hypertension diagnosis were not met until many years after service.  The examiner should discuss the observation made on January 2012 VA examination that intermittent blood pressure elevations noted in service could be considered early warning signs for later development of hypertension.

A complete rationale for all opinions must be provided.

2.  If the January 2012 VA examiner is unavailable, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any hypertension.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's hypertension is related to service.

In making this determination, the examiner need not address whether a disease meeting the clinical criteria for hypertension existed in service or within a year of service.  Rather, the examiner need only address whether the Veteran's current, medically diagnosed hypertension is etiologically related to service, even though the clinical criteria for a hypertension diagnosis were not met until many years after service.  The examiner should discuss the observation made on January 2012 VA examination that intermittent blood pressure elevations noted in service could be considered early warning signs for later development of hypertension.

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


